Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated June 28, 2016 (including amendments thereto) with respect to the Common Stock of Armstrong Flooring, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:June 28, 2016 MOAB PARTNERS, L.P. By: Moab Capital Partners, LLC, its Investment Adviser By: /s/ Michael M. Rothenberg Name: Michael M. Rothenberg Title: Managing Director MOAB CAPITAL PARTNERS, LLC By: /s/ Michael M. Rothenberg Name: Michael M. Rothenberg Title: Managing Director /s/ Michael M. Rothenberg MICHAEL M. ROTHENBERG
